                      Case 2:09-cv-00141-JCM-BNW Document 204 Filed 03/10/21 Page 1 of 2



                 1
                 2
                 3
                 4                                  UNITED STATES DISTRICT COURT
                 5                                          DISTRICT OF NEVADA
                 6                                                     ***
                 7      MICHAEL E. CLARK,                                      Case No. 2:09-CV-141 JCM (BNW)
                 8                                             Plaintiff(s),                       ORDER
                 9             v.
               10       ADRIAN GUERRERO,
               11                                            Defendant(s).
               12
               13             Presently before the court is plaintiff’s pro bono counsel Telia Mary U. Williams, Esq.’s
               14      motion to withdraw as attorney. (ECF No. 203).
               15             Counsel seeks to withdraw from this matter, because she has “a fundamental disagreement
               16      about the way that the case should be handled” with plaintiff. (Id.); see Nev. Rule of Prof’l
               17      Conduct 1.16(b) (“a lawyer may withdraw from representing a client if: … (4) A client insists
               18      upon taking action that the lawyer considers repugnant or with which the lawyer has fundamental
               19      disagreement; (6) The representation…has been rendered unreasonably difficult by the client; or
               20      (7) Other good cause for withdrawal exists.”). Specifically, plaintiff insists that counsel take action
               21      in this matter beyond the scope of the upcoming evidentiary hearing—a hearing scheduled for this
               22      month. (ECF No. 203).
               23             Pursuant to plaintiff’s consent to the instant withdrawal and counsel’s representations, this
               24      court finds good cause to grant the instant motion. Plaintiff wishes for the upcoming evidentiary
               25      hearing to proceed as scheduled, (ECF No. 203); thus this court will operate accordingly.
               26      ...
               27      ...
               28

James C. Mahan
U.S. District Judge
                      Case 2:09-cv-00141-JCM-BNW Document 204 Filed 03/10/21 Page 2 of 2



                1            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Ms. William’s motion to
                2      withdraw (ECF No. 203) be, and the same hereby is, GRANTED.
                3            DATED March 10, 2021.
                4                                              __________________________________________
                                                               UNITED STATES DISTRICT JUDGE
                5
                6
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                             -2-
